

117 HR 3912 IH: Financial Data Sharing Choice Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3912IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Lynch introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Gramm-Leach-Bliley Act to require consumers to opt in before a financial institution may share the nonpublic personal information of the consumer with a nonaffiliated third party, and for other purposes.1.Short titleThis Act may be cited as the Financial Data Sharing Choice Act.2.Consumer opt in for sharing of nonpublic personal information to a nonaffiliated third partySection 502(b) of the Gramm-Leach-Bliley Act (15 U.S.C. 6802(b)) is amended—(1)in the heading, by striking Opt Out and inserting Opt in; and(2)by amending paragraph (1) to read as follows:(1)In generalA financial institution may not disclose nonpublic personal information of a consumer to a nonaffiliated third party unless—(A)such financial institution has received explicit, informed consent from the consumer to authorize such information be disclosed to such third party; and(B)such financial institution clearly and conspicuously discloses to the consumer, in writing or in electronic form or other form permitted by the regulations prescribed under section 504, what information shall be disclosed to such third party and for what purpose..